Title: To George Washington from Henry Knox, 13 January 1783
From: Knox, Henry
To: Washington, George


                        
                            Sir
                            West Point 13 Jany 1783.
                        
                        Lieut. Colonel Johnson of Colonel Swift’s regiment is very sollicitous to have leave of absence for twelve or
                            fourteen days. His family is large, and are in distress upon account of the short crops of grain in the vicinity of their
                                . Major Smith is with the regiment. If your Excllcy should find it proper to grant him this
                            indulgence it would releive the anxiety of a deserving officer. I have the honor to be with the highest Respect Your
                            Excellcys Most obedient Servant
                        
                            H. Knox
                        
                    